Citation Nr: 1412956	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected right epicondylitis with elbow strain and tendonitis. 

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left epicondylitis with elbow strain and tendonitis.

5.  Entitlement to an initial rating in excess of 30 percent prior to August 24, 2011 and in excess of 50 percent from August 24, 2011 for the service-connected generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to September 2008.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from decisions of the Philadelphia, Pennsylvania, Regional Office (RO).  An April 009 decision granted service connection for epicondylitis of the right and left elbows with strain and tendonitis and assigned a 10 percent rating to each upper extremity from September 25, 2008.  A March 2010 decision granted service connection for generalized anxiety disorder and assigned a 30 percent initial rating from December 1, 2009.  Service connection for right and left knee disabilities was denied.  A September 2012 decision assigned a 50 percent rating to the anxiety disorder with depressive disorder from August 24, 2011.  A June 2011 decision granted service connection for exertional compartment syndrome of the left and right upper extremities and assigned zero percent ratings from September 25, 2008. 

The Veteran appeared before the undersigned at a Travel Board hearing in April 2013.  A transcript of that hearing is of record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of service connection for right and left knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  For the entire appeal period, the service-connected right elbow epicondylitis with strain and tendonitis is manifested by elbow pain with activity, flexion limited to 135 degrees with pain from 5 degrees to 125 degrees, full extension, supination, and pronation of the forearm, tenderness over the epicondyle, and good strength and sensation in the right arm with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.     

3.  For the entire appeal period, the service-connected left elbow epicondylitis with strain and tendonitis is manifested by elbow pain with activity, flexion limited to 135 degrees with pain from 5 degrees to 125 degrees, full extension, supination, and pronation of the forearm, tenderness over the epicondyle, and good strength and sensation in the left arm with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the left elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.  

4.  Prior to August 24, 2011, the service-connected generalized anxiety disorder is shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships.  


5.  For the entire appeal period, the evidence shows that the Veteran's generalized anxiety disorder did not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for an initial disability rating in excess of 10 percent for the service-connected right elbow epicondylitis with strain and tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 to 5213 (2013).   

2.  For the entire period of the appeal, the criteria for an initial disability rating in excess of 10 percent for the service-connected left elbow epicondylitis with strain and tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 to 5213 (2013).   

3.  Prior to August 24, 2011, the criteria for the assignment of an initial 50 percent rating for the service-connected generalized anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9440 (2013).   

4.  For the entire period of the appeal, the criteria for the assignment of an initial disability rating in excess of 50 percent for the service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9440 (2013).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in February 2009, before the initial adjudication of the appeals, and in March 2010 and October 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  In March 2010, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in March 2011 and November 2012, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims for higher initial evaluations are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2008 to November 2012 are associated with the file.  Private medical records identified by the Veteran have been obtained and associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In April 2010, the Veteran informed VA that he had no additional information or evidence to submit.  

The Veteran underwent VA examinations in March 2009, April 2010, March 2011, and August 2011 to obtain medical evidence as to the nature and severity of the service-connected elbow disabilities and the service-connected generalized anxiety disorder.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by medical professionals based on a review of claims file and/or a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The August 2011 VA psychiatric examination report indicates that the examiner did not review the claims folder.  However, the examiner indicated that he had access to the Veteran's electronic file.  As discussed below, the Veteran did not seek any treatment for the generalized anxiety disorder outside of VA and he only attended four therapy sessions through VA.  The Board finds that the August 2011 VA examination is adequate for rating purposes because the examiner considered of the Veteran's prior medical history including the Veteran's own statements and the examiner reviewed the Veteran's treatment at VA.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The VA examiners carefully examined the disabilities.  The examination reports are accurate and fully descriptive and include an assessment as to whether the disabilities caused impairment in the Veteran's ordinary and occupational activity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal  concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498(1995).  


Rating Criteria for an Elbow Disability

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5024 (2013).  The diagnostic code applicable to degenerative arthritis provides that when x-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2013).

Limitation of flexion of the forearm is rated under Diagnostic Code 5206.  A noncompensable rating is assigned for flexion of the major forearm limited to 110 degrees.  A 10 percent rating is assigned for flexion of the major forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion of the major forearm limited to 90 degrees.  A 30 percent rating is assigned for flexion of the major forearm limited to 70 degrees.  A 40 percent rating is assigned for flexion of the major forearm limited to 55 degrees.  A 50 percent rating is assigned for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of the forearm is rated under Diagnostic Code 5207.  A 10 percent rating is assigned for extension of the major forearm limited to 60 degrees or less.  A 20 percent rating is assigned for extension of the major forearm limited to 75 degrees.  A 30 percent rating is assigned for extension of the major forearm limited to 90 degrees.  A 40 percent rating is assigned for extension of the major forearm limited to 100 degrees.  A 50 percent rating is assigned for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Additionally, Diagnostic Code 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of  the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71 (2013), Plate I. 

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Rating Criteria for a Psychiatric Disorder

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.   

A 50 percent disability rating is warranted, under 38 C.F.R. § 4.130, Diagnostic Code 9411, if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.


Analysis: Entitlement to a Higher Initial Disability Rating for the Service-Connected Right and Left Epicondylitis with Elbow Strain and Tendonitis.

The Veteran seeks higher initial ratings in excess of 10 percent for the service-connected right elbow and left elbow epicondylitis with strain and tendonitis.  The 10 percent ratings are assigned to each upper extremity under Diagnostic Codes 5024-5206.  Service connection is in effect for exertional compartment syndrome of the left and right upper extremities and zero percent ratings are assigned, by analogy, under Diagnostic Code 8517.  The record reflects that the Veteran is right-handed.  As such, the service-connected right elbow disability affects his major extremity and the service-connected left elbow disability affects his minor extremity.  See 38 C.F.R. § 4.69.

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected right elbow and left elbow epicondylitis with strain and tendonitis.  The 10 percent ratings are assigned under Diagnostic Codes 5024 and 5206 based upon noncompensable limitation of motion of the arms with pain on motion and pain with activity.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5024, 5206.

The weight of the evidence shows that for the entire period of the appeal, the service-connected right and left elbow disabilities have been manifested by elbow pain with activity, flexion limited to 135 degrees with pain from 5 degrees to 125 degrees, full extension, supination, and pronation of the forearm, tenderness over the epicondyle, and good strength and sensation in the arms with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the elbows due to pain, fatigue, weakness, lack of endurance, or incoordination.     

Records from the Hand Surgery and Rehabilitation Center show that the Veteran underwent treatment for elbow pain.  X-ray examination and MRI examination of the elbows were negative.  Records dated in July 2008 show that examination revealed full range of motion of the elbows and forearms.  Physical examination revealed tenderness over the lateral aspect of the elbow distal to epicondyle in the area of the common extensor tendon and mild tenderness over the radial tunnel.  In August 2008, the Veteran underwent cortisone injections of both elbows.  A September 2008 record notes that the Veteran did not undergo significant improvement with the injection. 

Records from the Acupuncture and Chiropractic Center dated in November 2008 show that the Veteran reported having bilateral forearm pain that was a 4-5 out of 10 (most severe) and the Veteran had difficulties with activities of daily living.  Physical examination revealed that range of motion of the bilateral elbows and forearms was normal.  Muscle strength was 5/5 in the upper extremities except with supination and pronation which was 4/5.  There was tenderness to the bilateral epicondyle with palpation and in the area of the common extensor tendons and radial tunnel.  The diagnosis was chronic bilateral lateral epicondylitis with possible superimposed radial tunnel syndrome and weakness in the bilateral forearms.  

Records from McShane Sports Medicine dated in February 2009 indicate that the Veteran reported having pain in the bilateral elbows and forearms.  Physical examination revealed 5/5 muscle strength.  There was full pain free range of motion.  There was no swelling or deformity of the elbows and no tenderness over the epicondyle.  There was tenderness over the region of the interosseus membrane at the level of the distal 1/3 of the ulna.  There was pain with the long finger and wrist extensor and pain in the region of the lateral epicondyle on the left.  X-ray examination of the elbows and forearms reveled no obvious abnormalities.  Records dated in March 2009 indicate that there was pain in the bilateral forearms.  Physical examination revealed tenderness to palpation in the proximal extensor mass of the left and right forearms with some tenderness at the epicondyles.  A March 2009 MRI of the elbows was unremarkable.  There was evidence suggestive of abnormal signal intensity pronator quadratus muscle in the left forearm.  

Records from the Philadelphia Hand Center dated in May 2009 indicate that the Veteran's current symptoms were pain at the lateral and medial aspects of both elbows.  Range of motion, extension to flexion, of the elbows was 10 degrees to 125 degrees bilaterally.  Supination and pronation were to 85 degrees bilaterally.  There was painful wrist motion with resisted wrist extension and resisted pronation and supination.  There was full range of motion of the wrist.  The assessment was bilateral upper extremity pain of unknown etiology and it was noted that it may be a component of lateral epicondylitis. 

VA treatment records dated from January 2009 to September 2009 show that the Veteran underwent physical therapy and rehabilitation for the elbow pain.  A January 2009 VA physical therapy record indicates that the Veteran had moderate pain in the right elbow and minimal pain in the left elbow.  The Veteran reported that he used his arms at work when he sharpened skates and he performed repetitive movement at work.  A March 2010 bone imaging scan was essentially unremarkable and there was no foci or abnormality increased tracer localization in the forearms or elsewhere to explain the symptoms.  

An April 2010 VA examination report indicates that the Veteran reported having pain in the lateral aspect of the elbows particularly after any form of mild lifting activity and repetitive activity caused pain to the lateral epicondyles.  Physical examination revealed that range of motion of the elbows was from zero degrees to 135 degrees with pain from 5 degrees to 125 degrees.  There was moderate pain in both elbows.  Pronation and supination were normal without pain.  There was tenderness over the lateral epicondyles bilaterally.  There was no instability or fluctuations in symptoms.  Neurological examination was normal.  The Veteran reported that he had to give up his job at a hockey rink.  The diagnosis was lateral epicondylitis of both elbows with tendonitis consistent with compartment syndrome.  

VA treatment records dated from May 2010 to July 2010 show that the Veteran underwent occupational therapy for bilateral forearm pain.  He reported that the pain was a 4 out of 10 (most severe).  A July 2010 VA occupational therapy record indicates that the Veteran likely had activity induced compartment syndrome. It was noted that the Veteran as able to complete functional activities.  

The March 2011 VA peripheral nerve examination report indicates that the Veteran reported having pain, weakness, and stiffness in both upper extremities.  He reported having burning in the elbow regions and pain in the elbows.  Physical examination revealed that the reflexes of the upper extremities were normal.  Muscle strength of the upper extremities was 5/5.  Muscle tone was normal.  There was no muscle atrophy, gait abnormality, imbalance, tremors, or fasciculations.  It was noted that no joints were affected by any nerve damage.  There was pain with resistance for supination and pronation bilaterally.  The diagnosis was exertional compartment syndrome and tendinitis and no neurologic abnormalities.  It was noted that the effect of the bilateral elbow disability on occupational and activities of daily living was pain and decreased strength of the upper extremities.  The examiner opined that the exertional compartment syndrome was related to the bilateral epicondylitis and tendinitis.   

The weight of the evidence shows that right and left elbow disabilities are manifested by noncompensable limitation of flexion and pain with motion including repetitive motion and activity.  These findings do not warrant assignment of even a compensable rating for the right and left elbows under Diagnostic Code 5206 or 5207, much less, a rating in excess of 10 percent.  However, given the objective evidence of painful motion and pain with activity in the right and left elbows, the Board finds that the 10 percent rating for noncompensable but painful motion and pain with activity under Diagnostic Code 5206 is warranted.  

There is simply no indication in the lay or medical evidence that the elbow pain has been so disabling to result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees-for the minimum 10 percent rating available under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5206 or 5207.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right and left elbow disabilities.  In this regard, the Board has considered the Veteran's right and left elbow disabilities under Diagnostic Code 5213 for impairment of supination or pronation.  The weight of the evidence shows that the Veteran had full pronation and supination of the right and left forearms with pain with motion and with resisted motion.  Therefore, the evidence does not show limitation of supination or pronation to warrant a compensable rating or a rating higher than 10 percent under Diagnostic Code 5213.  The service-connected right and left elbow disabilities are not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  The disabilities are not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.  Accordingly, an initial rating in excess of 10 percent is not warranted for the service-connected right elbow disability and an initial rating in excess of 10 percent is not warranted for the service-connected left elbow disability.    

The Board finds that staged ratings are not warranted.  The evidence shows no distinct periods of time when the elbow symptoms have varied to such an extent that a rating in excess of the currently assigned ratings would be warranted for under any diagnostic code.  See Fenderson, supra.  

The Board concludes that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent under Diagnostic Codes 5024 and 5206 for the left and right elbow disabilities and the claims for higher initial ratings are denied. 

As noted above, a June 2011 decision granted service connection for exertional compartment syndrome of the left and right upper extremities and assigned zero percent ratings from September 25, 2008 under Diagnostic Code 8517, paralysis of the musculocutaneous nerve.  The Veteran was notified of this decision and did not perfect an appeal.  Thus, this issue is not under Board jurisdiction and will not be considered at this time.  




Analysis:  Entitlement to a Higher Initial Rating for the Service-Connected Generalized Anxiety Disorder

The Board finds that for the period of the appeal, the service-connected generalized anxiety disorder is shown to have been manifested by disability picture that more closely resembles the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

As noted above, a 30 percent disability rating was assigned to the service-connected generalized anxiety disorder prior to August 24, 2011 and a 50 percent disability rating was assigned from August 24, 2011.  The Board find that the service-connected generalized anxiety disorder is shown to have been manifested by disability picture that more closely resembles the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships prior to August 24, 2011.   

The evidence of record shows that the Veteran first began to experience anxiety and depression in service and he has had these symptoms since separation from service in September 2008 until the present time.  The VA examiner who conducted the January 2010 VA psychiatric examination indicated that the Axis I diagnoses were generalized anxiety disorder and depressive disorder not otherwise specified secondary to a medical condition.  The examiner indicated that it was at least as likely as not that the Veteran's generalized anxiety disorder was related to or was the same disorder that he had in service.  The examiner noted that the Veteran's service treatment records made several references to the Veteran's generalized anxiety disorder and the Veteran was referred to a psychologist for psychotherapy once every two weeks and he was started on medication without relief.  The examiner indicated that the service treatment records noted symptoms of anxiety and depression, sleep disturbance, anhedonia, social withdrawal, irritability, and decreased concentration; the examiner noted that these symptoms persisted till this time.  The examiner related the Veteran's symptoms of anxiety to May 2005 and noted that the Veteran has had symptoms of anxiety without remission since military service.  The examiner also noted that there was evidence of the Veteran's depressive disorder in service prior to his arm injury.  The examiner noted that the Veteran tried anti-depressants without relief and he has also tried psychotherapy after service but the Veteran did not find the therapy to be helpful.  The examiner noted that the Veteran first began to feel symptoms of depression since July 2005 and he as felt depressed for most days for the past 4 and 1/2 years.  The Veteran reported that he has had some instances where he did not feel depressed, perhaps once or twice for period of a few weeks each time.  

The weight of the lay and medical evidence shows that since separation from service, the service-connected generalized anxiety disorder has been manifested by symptoms of anxiety, depression, sleep disturbance, anhedonia, social withdrawal, irritability, and decreased concentration.  The Veteran's depressive symptoms included irritability, loss of pleasure in once enjoyable activities, social withdrawal and insomnia.  The January 2010 VA psychiatric examination report indicates that the Veteran's GAF score assigned to the service-connected generalized anxiety disorder was 43.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The examiner indicated that the Veteran experienced a severely constricted social functioning due to anxiety and depression and due to physical pain which is intensified by the anxiety and depression.  The examiner indicated that the service-connected generalized anxiety disorder affected the Veteran's normal daily activities because during episodes of deepened depression, the Veteran totally neglected his activities of daily living; otherwise, he managed his hygiene and grooming.  The Veteran reported that he had no friends and no hobbies.  The examiner indicated that the service-connected generalized anxiety disorder interfered with the Veteran's employment in that the Veteran was reprimanded at work for being unsociable and failing to take the initiative with the customers.  At college, the Veteran avoided contact with others.  It was noted that the Veteran was currently taking a full time course load at college.  

The medical evidence is reflective of more persistent impairment and continuously reduced reliability and productivity.  The evidence shows that since separation from service, the Veteran's generalized anxiety disorder caused more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The evidence shows that the service-connected generalized anxiety disorder caused moderate to severe symptoms which affected the Veteran on a continuous basis and causes social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  The evidence shows that the Veteran was able to maintain social relationships with family members but he had difficulty maintaining effective social relationships outside of his family.  

The Board finds that prior to August 24, 2011, the service-connected generalized anxiety disorder is shown to have been manifested by disability picture that more closely approximates the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  The appeal is granted to this extent.  

While a 50 percent rating for the service-connected generalized anxiety disorder for the entire appeal period is warranted, the preponderance of the evidence is against the assignment of a 70 percent rating for the service-connected generalized anxiety disorder for the entire appeal period.  The service-connected generalized anxiety disorder has not been shown to cause deficiencies in most areas of work, school, family relations, judgment, thinking, or mood or an inability to maintain effective social and work relationships.   

The August 2011 VA psychiatric examination report indicates that the Veteran's service-connected psychiatric disorder caused occupational and social impairment with reduced reliability and productivity and the Veteran had significant difficulty maintaining personal relationships.  The examiner noted that the Veteran reported that he had problems on the job and he had quit a job after two months because he could not get along with the people.  The Veteran indicated that he was never fired from a job but he had been reprimanded and counseled at times.  The Veteran reported being out of work since March 2011 and he reported missing time at work due to emotional issues.  The examiner also noted that the Veteran seemed to function adequately in school and he was currently a full time student.  The examiner indicated that the Veteran continued to have symptoms of significant depressed mood and anxiety, panic attacks more than once a week, sleep difficulty, mild memory loss, flattened affect and mood, lack of motivation, irritable mood, and difficulty concentrating.  It was noted that the Veteran occasionally ignored his grooming habits.  The GAF score assigned the service-connected psychiatric disorder was 52 which was indicative of moderate symptoms.  

The evidence shows that the Veteran is currently employed.  At the hearing before the Board in April 2013, the Veteran reported that he had been employed with a cable and internet company since March.  See the Board Hearing Transcript dated in April 2013, pages 3, and 8-9.  

There is no evidence of deficiencies in thinking or judgment due to the generalized anxiety disorder.  The medical evidence of record indicates that the Veteran's judgment and insight were adequate.  There was no impairment in thought process or communication.  The Veteran was described as "in good reality contact" and oriented.  See the January 2010 and August 2011 VA psychiatric examinations reports. 

There is evidence of a deficiency in mood.  The weight of the evidence shows that the Veteran has depressed and irritable mood.  See the January 2010 and August 2011 VA psychiatric examinations reports.

There is evidence that the service-connected generalized anxiety disorder causes some impairment of social functioning. However, the weight of the evidence shows moderate to serious social impairment.  The evidence of record shows that the Veteran was socially isolated outside of family members but he reported having some friends although he did not socialize much.  See the August 2011 VA psychiatric examination report.  At the hearing before the Board in April 2013, he reported seeing his family regularly.  See the Board Hearing Transcript, dated in April 2013, page 11.  The medical evidence does not establish an inability to establish and maintain effective relationships or a deficiency in family relations.    

The Board finds that the weight of the evidence does not establish a deficiency in work due to the generalized anxiety disorder.  The record shows that the Veteran's occupational impairment was moderate to serious.  However, he was able to attend college full time in 2010 and 2011.  At the hearing before the Board in April 2013, the Veteran reported that he was currently employed with a cable and internet company.  At the August 2011 VA examination, the Veteran reported that he was never fired from a job due to his behavior but he had been reprimanded and counseled.   

After a review of the evidence of record, the Board finds that the Veteran's service-connected generalized anxiety disorder does not approximate the criteria supporting a 70 percent rating.  In addition, there is no showing of total social and occupational impairment due to the service-connected generalized anxiety disorder as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

In conclusion, the Board finds that, for the period of the appeal, the service-connected generalized anxiety disorder is shown to have been manifested by disability picture that more closely approximates the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  Thus, a 50 percent initial rating is warranted for the time period prior to August 24, 2011 and the claim is granted to that extent.  The Board finds that the Veteran's service-connected generalized anxiety disorder does not more closely approximate the criteria supporting a 70 percent rating.  The preponderance of the evidence is against the assignment of a 70 percent rating for the service-connected generalized anxiety disorder, and this claim is denied.   

In view of the Court's holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged ratings for his service-connected generalized anxiety disorder.  However, a staged rating is not for application since the evidence shows that a 50 percent rating for the service-connected generalized anxiety disorder is warranted for the entire appeal period.  It appears from the evidence that this disorder has remained essentially constant over the entire time.  

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disabilities ratings for his right and left elbow disabilities inadequate.  The Veteran's bilateral elbow disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5204 and 5206.  The Board finds that the rating criteria under these Diagnostic Codes specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's bilateral elbow disability is manifested by pain, tenderness, and noncompensable limitation of flexion.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings currently assigned for his bilateral elbow disability.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of elbow disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's bilateral elbow disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  While the evidence shows that the Veteran's bilateral elbow disability impacts certain employment, such as his previous position at a hockey rink where he performed repetitive movements with his arms, the evidence shows that the Veteran's bilateral elbow disability alone does not cause marked interference in all forms of employment.  There is no evidence of record that the Veteran's occupational abilities are impacted beyond the level which is already contemplated by the ratings assigned for his bilateral elbow disability.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected generalized anxiety disorder.  Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  The demonstrated manifestations are contemplated by the provisions of the rating schedule.  Ratings in excess of the currently assigned rating are provided for more severe manifestations of an anxiety disorder, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's generalized anxiety disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  While the evidence shows that the Veteran's generalized anxiety disorder impacts certain employment in that he is socially isolated and has depressed mood, the evidence shows that the Veteran's generalized anxiety disorder alone does not cause marked interference in all forms of employment.  There is no evidence of record that the Veteran's occupational abilities are impacted beyond the level which is already contemplated by the ratings assigned for his anxiety disorder.   

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial rating in excess of 10 percent for the service-connected right elbow epicondylitis with strain and tendonitis is denied.   

An initial rating in excess of 10 percent for the service-connected left elbow epicondylitis with strain and tendonitis is denied.   

An initial 50 percent rating for service-connected generalized anxiety disorder is warranted prior to August 24, 2011, and the appeal is granted to that extent.   

An initial disability rating in excess of 50 percent rating for service-connected generalized anxiety disorder is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Veteran asserts that he has had knee pain since active service.  At the hearing before the Board in April 2013, the Veteran stated that his knees hurt all the time when he does physical activity.  See the Board Hearing Transcript, pages 4-5.  He stated that the knee pain was due to the physical training in service.  Id.  VA treatment records show treatment for bilateral knee pain within one year from service separation.  The Veteran separated from service in September 2008.  A May 2009 VA treatment record indicates that the Veteran had recurrent bilateral knee pain.  A June 2009 x-ray examination of the knees was normal.  July 2009 MRI revealed a left knee meniscal tear.  A September 2009 VA orthopedic surgeon consultation record indicates that the Veteran reported having bilateral anterior knee pain for several months.  It was noted that the Veteran denied any history of trauma and the knee pain developed over time due to chronic overuse while in the Gulf War.  Examination of the knee revealed tenderness to palpation over the patellar tendon and anteromedial joint line.  The examiner noted that the pain was consistent with patellar tendonitis (anterior).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed knee disabilities and to obtain an opinion as to whether any current knee disabilities are related to active service.  38 U.S.C.A. § 5103A(d).  

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed bilateral knee disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file. 

The record shows that the Veteran receives treatment for the claimed the claimed bilateral knee disorder from the VA Healthcare System.  The RO should obtain the VA treatment records for treatment of the claimed bilateral knee disability dated from November 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) . 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the bilateral knee disability.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2.  Obtain any pertinent VA treatment records showing treatment for the bilateral knee disability from the VA Healthcare System dated from November 2012 to the present.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine to determine nature and likely etiology of the bilateral knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  All clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the knees.  After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability is due to injury or other event of the Veteran's period of active service or first manifested during service . 

The examiner is advised that the Veteran is competent to report observable symptoms such as pain, and that his reports must be considered in formulating the requested opinions.  The examiner should also consider the following information: Service treatment records do not document complaints or diagnosis of a bilateral knee disability.  VA treatment records show that the Veteran sought treatment for bilateral knee pain approximately 8 months after service separation.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a bilateral knee disability in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


